                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:19-cv-101-FDW

BARRY WILLIAM HUDGINS,                                          )
                                                                )
               Plaintiff,                                       )
                                                                )
vs.                                                             )             ORDER
                                                                )
BUNCOMBE COUNTY, et al.,                                        )
                                                                )
            Defendants.                                         )
__________________________________________                      )

       THIS MATTER is before the Court on Plaintiff’s Motion for an Extension of Time, (Doc.

No. 9), in which he seeks an extension of time to file a Memorandum Addressing Limitations that

the Court directed him on September 25, 2019 to file within 14 days. See (Doc. No. 8).

       Plaintiff cites Rule 6(b) of the Federal Rules of Civil Procedure, which permits a court to

extend time “for good cause.” Fed. R. Civ. P. 6(b)(1). However, Plaintiff’s Motion does not attempt

to demonstrate good cause for the extension and he does not state how long of an extension is

needed to file his Memorandum.

       The Court, as a courtesy, will extend the time to file the Memorandum Addressing

Limitations until October 25, 2019. Plaintiff’s failure to timely file his Memorandum Addressing

Limitations, or timely move to extend the time on a showing of good cause, will probably result

in this case’s dismissal without further notice.

       IT IS ORDERED that Plaintiff's Motion, (Doc. No. 9), is GRANTED until October

25, 2019.                                          Signed: October 18, 2019




                                                   1
